2:19-cv-02224-DCN      Date Filed 01/28/21      Entry Number 34        Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    UNIVERSAL INSURANCE COMPANY            )
    NORTH AMERICA,                         )
                                           )
                      Plaintiff,           )
                                           )                No. 2:19-cv-02224-DCN
                vs.                        )
                                           )                        ORDER
    JONATHAN COWARD, JUDITH L.             )
    POWELL, and STEPHEN POWELL,            )
                                           )
                      Defendants.          )
    _______________________________________)

           The following matter is before the court on plaintiff Universal Insurance

    Company North America’s (“Universal”) motion for summary judgment, ECF No. 23,

    and defendant Jonathan Coward’s (“Coward”) cross motion for summary judgment, ECF

    No. 26. For the reasons set forth below, the court grants Universal’s motion for summary

    judgment and denies Coward’s cross motion for summary judgment.

                                      I. BACKGROUND

           This declaratory judgment arises out of an injury that Coward suffered to his arm

    on March 10, 2017. Defendant Stephen Powell (“Powell”) was using a tractor to move

    sand at his property when the tractor became stuck. Coward was assisting in the

    landscaping of a neighboring property and volunteered to help Powell free the tractor.

    Powell attached the tractor to his pickup truck (the “Truck”) using a tow rope with a

    metal hook. Coward operated the tractor while Powell operated the Truck. When Powell

    used the truck to apply tension to the rope, the towing apparatus failed. The rope and

    hook flew back toward Coward, and the hook penetrated Coward’s bicep (the

    “Incident”). Coward was transported to the hospital and alleges limited range of motion,

                                                1
2:19-cv-02224-DCN       Date Filed 01/28/21        Entry Number 34        Page 2 of 12




    pain with use of his arm, and partial paralysis of the right hand as a result of the accident.

    Powell and his wife, Judith Powell (together, the “Powells”), have a homeowner’s

    insurance policy with United, Policy Number CSVH0000001967-9 (the “Policy”). The

    Policy provides certain personal liability coverage for accidents that result in bodily

    injury but excludes liability for bodily injury that arises out of the ownership, operation,

    and use of a motor vehicle.

           On July 18, 2019, Coward filed a negligence suit against Powell in the Court of

    Common Pleas for Clarendon County. No. 2019-CP-14-372; see ECF No. 23-1. On

    August 8, 2019, Universal filed the instant declaratory judgment action requesting that

    the court issue a declaration that Universal has no duty to defend or indemnify the

    Powells in connection with the Incident, and that Universal is entitled to attorney’s fees

    and costs. ECF No. 1, Compl. On October 30, 2020, Universal filed a motion for

    summary judgment. ECF No. 23. On November 24, 2020, Coward responded in

    opposition and filed a cross motion for summary judgment. ECF No. 26. On December

    1, 2020, Universal replied in support of its motion for summary judgment and responded

    in opposition to Coward’s cross motion for summary judgment. ECF No. 28. The

    Powells have not responded to either motion, and the time to do so has now expired. As

    such, these motions are now ripe for review.

                                         II. STANDARD

           A. Declaratory Judgment

           Universal brings this action pursuant to the Declaratory Judgment Act, 28 U.S.C.

    § 2201. The Declaratory Judgment Act states that

           In a case of actual controversy within its jurisdiction . . . any court of the
           United States, upon the filing of an appropriate pleading, may declare the

                                                   2
2:19-cv-02224-DCN       Date Filed 01/28/21      Entry Number 34        Page 3 of 12




           rights and other legal relations of any interested party seeking such
           declaration, whether or not further relief is or could be sought.

    28 U.S.C. § 2201. Acknowledging Article III's circumscription of federal jurisdiction to

    “cases and controversies,” the Declaratory Judgment Act limits its application to “case[s]

    of actual controversy,” meaning that it “is operative only in respect to controversies

    which are such in the constitutional sense.” Aetna Life Ins. Co. of Hartford, Conn. v.

    Haworth, 300 U.S. 227, 240 (1937); see also Volvo Const. Equip. N. Am., Inc. v. CLM

    Equip. Co., Inc., 386 F.3d 581, 592 (4th Cir. 2004) (“A case meets the actual controversy

    requirement only if it presents a controversy that qualifies as an actual controversy under

    Article III of the Constitution.”). A declaratory judgment action presents a justiciable

    controversy where “the facts alleged, under all the circumstances, show that there is a

    substantial controversy, between parties having adverse legal interests, of sufficient

    immediacy and reality to warrant the issuance of a declaratory judgment.” MedImmune,

    Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007).

           Even where a declaratory judgment action presents a justiciable controversy, the

    court’s exercise of jurisdiction over the action is discretionary. See Wilton v. Seven Falls

    Co., 515 U.S. 277, 289–90 (1995); see also Trustgard Ins. Co. v. Collins, 942 F.3d 195,

    201 (4th Cir. 2019) (“[The Declaratory Judgment] Act gives federal courts discretion to

    decide whether to declare the rights of litigants.”). Such discretion, however, “is not

    unbounded,” and a district court may refuse to entertain a declaratory judgment action

    only “for good reason.” Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F.3d 371, 375

    (4th Cir. 1994) (quoting Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 324 (4th Cir.

    1937)) (internal quotation marks omitted). The Fourth Circuit calls for “liberal[ ]

    constru[ction]” of the Declaratory Judgment Act to fulfill “the purpose intended, i.e., to

                                                 3
2:19-cv-02224-DCN        Date Filed 01/28/21       Entry Number 34         Page 4 of 12




    afford a speedy and inexpensive method of adjudicating legal disputes[ ], and to settle

    legal rights and remove uncertainty and insecurity from legal relationships without

    awaiting a violation of the rights or a disturbance of the relationships.” Id. A court

    should generally exercise jurisdiction over a declaratory judgment claim “(1) when the

    judgment will serve a useful purpose in clarifying and settling the legal relations in issue,

    and (2) when it will terminate and afford relief from the uncertainty, insecurity, and

    controversy giving rise to the proceeding.” Quarles, 92 F.2d at 325.

            B. Summary Judgment

            Summary judgment shall be granted if the pleadings, the discovery and disclosure

    materials on file, and any affidavits show that there is no genuine dispute as to any

    material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ.

    P. 56(c). “By its very terms, this standard provides that the mere existence of some

    alleged factual dispute between the parties will not defeat an otherwise properly

    supported motion for summary judgment; the requirement is that there be no genuine

    issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

    “Only disputes over facts that might affect the outcome of the suit under the governing

    law will properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary

    judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the

    evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

    Id. “[A]t the summary judgment stage the judge’s function is not himself to weigh the

    evidence and determine the truth of the matter but to determine whether there is a

    genuine issue for trial.” Id. at 249. The court should view the evidence in the light most

    favorable to the non-moving party and draw all inferences in its favor. Id. at 255.



                                                   4
2:19-cv-02224-DCN       Date Filed 01/28/21       Entry Number 34        Page 5 of 12




                                       III. DISCUSSION

           A. Declaratory Judgment Authority

           No party has argued that it would be inappropriate for the court to enter a

    declaratory judgment in this case. In determining whether Universal has a duty to defend

    and indemnify in connection with the Incident, this case raises issues of law whose

    resolution would “serve a useful purpose in clarifying and settling the legal relations in

    issue[.]” Cont’l Cas. Co. v. Fuscardo, 35 F.3d 963, 965 (4th Cir. 1994). Furthermore,

    “[a]n actual controversy exists between an insurer, on the one hand, and a third party

    injured by the insured, on the other, when the insurer has initiated a declaratory judgment

    action against both its insured and the injured third party seeking court determination of

    its obligations under an insurance policy.” Md. Cas. Co. v. Pacific Coal & Oil Co., 312

    U.S. 270, point cite (1941). Moreover, because the parties ask the court to declare

    whether Universal is obligated to defend the Powells in the Underlying Action—not just

    whether it would be obligated to indemnify should the Powells be found liable—the

    injury to Universal is not too “hypothetical and contingent in nature” to establish

    standing. See Trustgard Ins. Co., 942 F.3d at 200. As such, the court finds that it may, in

    its discretion, enter a declaratory judgment in this action and proceeds with its analysis

    with respect to the parties’ summary judgment motions.

           B. Summary Judgment Motions

           Universal argues that it is entitled to summary judgment that the Policy does not

    cover the Incident because it is excluded under the motor vehicle liability exclusion in the

    Policy. Coward, on the other hand, argues that he is entitled to summary judgment that

    the Policy does cover the Incident because it does not fall under the motor vehicle



                                                  5
2:19-cv-02224-DCN        Date Filed 01/28/21        Entry Number 34        Page 6 of 12




    liability exclusion. As noted above, the Policy provides personal liability coverage and

    requires Universal to defend claims made or suits brought against the Powells for

    damages because of bodily injury caused by an accident. ECF No. 8-2 at 22. However,

    under the motor vehicle liability exclusion, the Policy does not provide coverage for

    liability “arising out of” the ownership, maintenance, occupancy, operation, or use of a

    “self-propelled land or amphibious vehicle” that is “registered for use on public roads or

    property.”1 ECF No. 8-2 at 7-8.

            Universal argues that the Incident arose out of the ownership, operation, and use

    of the Truck such that it is not covered under the Policy. Coward, on the other hand,

    argues that the motor vehicle liability exclusion does not apply to the Incident because his

    allegations in the Underlying Action are “limited to the selection and use of the towing

    rope and apparatus.” ECF No. 26 at 6. In other words, Coward alleges in the

    Underlying Action that the Incident occurred only because Powell used the wrong type of

    rope in his attempt to tow the tractor, which Coward argues is unrelated to the ownership,

    operation, and use of the Truck. Coward also argues that the language of the motor

    vehicle liability exclusion is ambiguous, and this ambiguity should be resolved in

    Coward’s favor. The dispositive issue in this case is whether the Incident fits within this

    motor vehicle liability exclusion. After examining South Carolina insurance law and

    applying it to the facts of this case, the court finds that it does.




            1
           The parties do not dispute that the Truck was registered for roads at the time of
    Coward’s injury.
                                                    6
2:19-cv-02224-DCN       Date Filed 01/28/21       Entry Number 34         Page 7 of 12




                   1. Applicable Insurance Law

           This court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. In a diversity

    case, a federal court must apply the choice of law rules of the state in which it is located.

    Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941); see Spartan Iron &

    Metal Corp. v. Liberty Ins. Corp., 6 Fed. App’x. 176 (4th Cir. 2001). South Carolina

    choice of law encompasses both the traditional lex loci contractus doctrine and S.C. Code

    Ann. § 38–61–10.

           Historically, South Carolina courts followed the rule of lex loci contractus and

    applied the law of the state where the insurance contract was formed. See, e.g. Bowman,

    229 F.3d 1141 (citing Jones v. Prudential Ins. Co., 42 S.E.2d 331, 333 (S.C. 1947))

    (holding that, under the traditional lex loci contractus rule in the absence of § 38–61–10,

    the contract was governed by the law of the place where it was formed, despite the

    insured’s move into South Carolina where the action was brought); Unisun Ins. Co. v.

    Hertz Rental Corp., 436 S.E.2d 182, 184 (S.C. 1993) (holding that a contract for

    insurance is governed by the law of the state where the application was made, the policy

    delivered and the contract formed).

           However, the traditional rule of lex loci contractus was modified by Section 38–

    61–10 of the South Carolina Code, enacted in 1947. That statute provides:

           All contracts of insurance on property, lives, or interests in this State are
           considered to be made in the state and all contracts of insurance the
           applications for which are taken within the State are considered to have been
           made within this State and are subject to the laws of this State.

    S.C. Code Ann. § 38–61–10. “Where this statute applies, it governs as South Carolina’s

    rule of conflicts.” Sangamo Weston Inc. v. Nat’l Surety Corp., 414 S.E.2d 127, 130 (S.C.




                                                  7
2:19-cv-02224-DCN       Date Filed 01/28/21       Entry Number 34        Page 8 of 12




    1992) (applying the code to an insurance contract executed outside the state between non-

    resident parties because the insured property at issue was located within the state).

           The parties both agree that the substantive law of the State of South Carolina

    applies to this matter, and the court is satisfied that South Carolina law applies since the

    Powells are South Carolina residents and the Policy covers South Carolina property. See

    Okatie Hotel Grp., LLC v. Amerisure Ins. Co., 2006 WL 91577, at *4 (D.S.C. Jan. 13,

    2006) (“[T]he plain language of § 38–61–10 contemplates a broad application of South

    Carolina law to insurance contracts with any significant connection to South Carolina.”).

    The court therefore analyzes this case under South Carolina substantive law.

           In South Carolina, insurance policies are subject to general rules of contract

    construction. See Am. Credit of Sumter, Inc. v. Nationwide Mutual Ins. Co., 663 S.E.2d

    492, 495 (S.C. 2008). “Courts interpret insurance policy language in accordance with its

    plain, ordinary, and popular meaning, except with technical language or where the

    context requires another meaning.” M & M Corp. of S.C. v. Auto-Owners Ins. Co., 701

    S.E.2d 33, 35 (S.C. 2010). “Policies are construed in favor of coverage, and exclusions

    in an insurance policy are construed against the insurer.” Clinton v. Am. Nat. Prop. &

    Cas. Co., 25 F. Supp. 3d 831, 834 (D.S.C. 2014) (internal citation and quotation omitted).

    Although the insured bears the burden of establishing that a claim is covered by an

    insurance contract, “the insurer shoulders the burden of establishing the exclusions to

    coverage.” Jensen v. Selective Ins. Co. of Se., 2013 WL 3148341, at *2 (D.S.C. June 19,

    2013) (citing Boggs v. Aetna Cas. & Sur. Co., 252 S.E.2d 565, 568 (S.C. 1979)).

    Further, “exclusions in an insurance policy are always construed most strongly against

    the insurer.” Am. Credit of Sumter, 663 S.E.2d at 495 (internal citation omitted).



                                                  8
2:19-cv-02224-DCN       Date Filed 01/28/21       Entry Number 34         Page 9 of 12




    Nonetheless, “insurers have the right to limit their liability and to impose conditions on

    their obligations provided they are not in contravention of public policy or a statutory

    prohibition.” S.C. Farm Bureau Mut. Ins. Co. v. Dawsey, 638 S.E.2d 103, 104 (S.C. Ct.

    App. 2006) (citation omitted).

           As the South Carolina Supreme Court has explained, “where the language of a

    contract is free from ambiguity, its construction is for the Court.” Rhame v. Nat’l Grange

    Mut. Ins. Co., 121 S.E.2d 94, 96 (S.C. 1961) (citing Charleston & W. C. Ry. Co. v.

    Joyce, 99 S.E.2d 187 (S.C. 1957)). In considering interpretation of an insurance contract,

    the court noted:

           It is a well settled rule that the terms of an insurance policy must be
           construed most liberally in favor of the insured and where the words of a
           policy are ambiguous, or where they are capable of two reasonable
           interpretations, that construction will be adopted which is most favorable to
           the insured. However, in cases where there is no ambiguity, contracts of
           insurance, like other contracts, must be construed according to the terms
           which the parties have used, to be taken and understood in their plain,
           ordinary and popular sense. If the intention of the parties is clear, the Courts
           have no authority to change the contract in any particular. The Court has
           no power to interpolate into the agreement between the insurer and the
           insured a condition or stipulation not contemplated either by the law or by
           the contract between the parties.

    Quinn v. State Farm Mut. Auto. Ins. Co., 120 S.E.2d 15, 16 (S.C. 1961) (internal citations

    omitted). Further, the “court should not torture the meaning of policy language in order

    to extend or defeat coverage that was never intended by the parties.” State Auto Prop. &

    Cas. Co. v. Brannon, 426 S.E.2d 810, 811 (S.C. Ct. App. 1992).

                   2. Ambiguity

           The court rejects Coward’s argument that the Policy is ambiguous. Coward

    argues that the Policy is ambiguous because “it is unclear what ‘operation’ and ‘use’ of a

    motor vehicle mean,” and, as such, the Policy should be construed strictly in favor of

                                                  9
2:19-cv-02224-DCN       Date Filed 01/28/21       Entry Number 34        Page 10 of 12




     coverage. ECF No. 26 at 8. The court finds the ambiguity Coward posits does not exist.

     There is no technical language or context to suggest that the terms “use” and “operate”

     should be given anything other than their plain, ordinary, and popular meanings. M & M

     Corp., 701 S.E.2d at 35 (“Courts interpret insurance policy language in accordance with

     its plain, ordinary, and popular meaning, except with technical language or where the

     context requires another meaning.”). Indeed, as explained below, it would require the

     court to torture the meaning of those terms to find that they do not apply in this context.

     As such, the court will apply the plain and ordinary meaning of the terms to the motor

     vehicle liability exclusion. See Sloan Constr. Co. v. Cent. Nat’l Ins. of Omaha, 236

     S.E.2d 818, 819 (S.C. 1977) (“Courts must enforce, not write, contracts of insurance, and

     their language must be given its plain, ordinary[,] and popular meaning.”); Bennett &

     Bennett Const., Inc. v. Auto Owners Ins. Co., 747 S.E.2d 426, 428 (S.C. 2013) (“When

     policy language is undefined, courts must give it its plain, ordinary, and popular

     meaning.”).

                    3. Cause of the Incident

            The court is also unpersuaded by Coward’s argument that the motor vehicle

     liability exclusion does not apply. Coward argues the exclusion is inapplicable because,

     in the Underlying Action, he only alleges negligence due to Powell’s selection of the tow

     rope—not due to his use of the Truck. Thus, Coward argues that any liability in the

     Underlying Action would not “arise out of” the ownership, operation, or use of the Truck.

     The court disagrees. “[F]or the purpose of construing an exclusionary clause in a general

     liability policy, ‘arising out of’ should be narrowly construed as ‘caused by.’”

     McPherson By and Through McPherson v. Michigan Mut. Ins. Co., 426 S.E.2d 770, 771



                                                  10
2:19-cv-02224-DCN       Date Filed 01/28/21      Entry Number 34        Page 11 of 12




     (S.C. 1993). The negligence theory employed by Coward in the Underlying Action is not

     determinative of the question of causation. As the South Carolina Court of Appeals has

     explained, “[c]overage does not turn on the legal theory under which liability is asserted,

     but on the cause of the injury.” Reeves v. S.C. Mun. Ins. & Risk Fin. Fund, 832 S.E.2d

     312, 322 (S.C. Ct. App. 2019). In other words, the Policy does not insure against the

     theory of liability employed by Coward; it insures against the cause of his arm injury.

            To satisfy the “caused by” standard, the nexus between the cause and effect must

     be “immediate and direct.” See S.C. Farm Bureau Mut. Ins. Co. v. Berlin, 2005 WL

     7082978, at *3 (S.C. Ct. App. Jan. 25, 2005) (finding that damage to insured’s home was

     “caused by” honeybees where “the nexus between the honeybees, honey, and damage

     [was] immediate and direct”). It is clear that, even if Powell were negligent in selecting

     the tow rope, the operation and use of the Truck caused the Incident. See Scottsdale Ins.

     Co. v. GS Thadius LLC, 328 F. Supp. 3d 527, 538 (D.S.C. 2018) (finding that an

     insurance policy’s assault and battery exclusion precluded coverage when assault and

     battery was only one of multiple causes of the injury); Catlin Specialty Ins. Grp. v. RFB,

     Inc., 2017 WL 2493125, at *2 (D.S.C. June 8, 2017) (“Although the injuries may have

     been caused by the negligent acts of the defendant, that does not necessarily mean that

     they did not arise out of an assault and/or battery.”). Coward’s complaint in the

     Underlying Action alleges that the hook flew back and struck Coward due to the “strains

     of towing” and the “forces of the intended towing application.” ECF No. 23 at 7 (citing

     ECF No. 23-1 at ¶¶ 9.b., 9.d). Such strains and forces were the immediate and direct

     result of Powell’s operation and use of the Truck. Indeed, Coward himself testified that

     “Powell’s aggressive operation of the pickup truck caused the rope to snap back and



                                                 11
2:19-cv-02224-DCN       Date Filed 01/28/21       Entry Number 34        Page 12 of 12




     shred [his] right arm.” ECF No. 23-3 at 17- 20 (emphasis added). Powell likewise

     testified that “was it not for the tension applied by the truck, the rope would not have

     failed.” ECF No. 23-2 at 57:2-4. An eyewitness also testified that the rope and hook

     flew back at Coward when Powell put pressure on the rope with the Truck. ECF No. 23

     at 9. Thus, regardless of the theory of liability pursued by Coward in the Underlying

     Action, the Incident certainly arose out of the ownership, operation, or use of the Truck.

            As such, the court finds that the motor vehicle liability exclusion applies to the

     Incident, meaning that Universal has no duty to defend or indemnify the Powells in

     connection with the Incident. Universal makes no argument with respect to its request

     for attorney’s fees and costs, however, and the court declines to award the same in the

     absence of any supporting argument.

                                        IV. CONCLUSION

            For the reasons set forth above, the court GRANTS Universal’s motion for

     summary judgment and DENIES Coward’s cross-motion for summary judgment.

            AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

     January 28, 2021
     Charleston, South Carolina




                                                  12
